*3It appears that the debt complained for in the declaration is six pounds Pennsylvania currency, of the value of four pounds sixteen shillings, Kentucky currency, which being the proper mode of declaring in such case, the judgment should have been conformable. But independent of this objection, it appears that the court has undertaken to give judgment for a gross sum, which, it is presumed, comprehends both debt and interest, without saying that it does so; on the contrary, they say it is considered by the court that the plaintiff recover against the defendant seven pounds three shillings and six pence, the debt in the declaration,mentioned, when no such sum is mentioned in any part of the proceedings. If, then, the court has, as it is presumed, calculated the interest and given a judgment therefor without the intervention of a jury, the judgment, according to a former decision of this court, must be erroneous, inasmuch as the action in this case is founded on a single bill, where the interest must be ascertained by a jury and found in damages. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, that the cause be remanded to the court from whence it came for new proceeding to be had therein, to commence from the declaration; and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said coui*t.